PER CURIAM.
We do not understand the practice which has been pursued in the ease at bar. There is nothing in the record to indicate the character of the action, as it commences, after the formal statement, with a so-called “interlocutory decree,” and it also contains another interlocutory decree appointing a referee. The referee reported, and a motion was made to confirm the report, and from the order thereupon entered the appeal was taken. It seems to us that the proper practice would have been at least to have printed the judgment roll, and, upon the coming in of the referee’s report, to have entered a final judgment, and to appeal from such final judgment. There is nothing in the Code which authorizes the practice which has been pursued in the case at bar. The appeal should be dismissed.